Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 8-20    drawn to an heterocyclic compound  for continuing prosecution   without  traverse in the communication with the Office on 07/22/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4. 	Claim 8-20 are rejected under 35 U.S.C. 103 as being obvious over Huang ( CN patent 

CN 108864013(A) thereafter Huang 013 ( of record document #2 in the Foreign Patent Section 

In Applicant IDS filed on 04/16/2020)  in view of Huang 698 (also of record document #1 in the 

Foreign Patent Section In Applicant IDS filed on 04/16/2020 m both Huang 013 and  Huang 

698 English translation attached as pdf document in this Office Action )
	
With regard to claim 8, Huang 013 discloses all the invention including a heterocyclic compound similar to the compound disclosed by the present Application  , which discloses compounds characterized by a dibenzofuran ring substituted with two substituents corresponding to formula 2-1 and 2-2, (Formula 2-1 and 2-2 shown in claim 8) which thus differ from the current compounds in the position of the substituent of formula 2-1 or in the presence of a thiophene instead of a furan fused ring, the problem underlying the present application is to be formulated in the provision of compounds showing unexpected effects compared to the compounds disclosed by Huang 013, since the modification is obvious. 
The available data in the description comprise a comparative test with compound A which is disclosed in D1(also named comparative example 2 in Table 2), and with a compound B disclosed in Huang 898 (also named comparative example 3 in Table 2,  On page 142 (see para [00480)), it is explained that From Table 2, it is confirmed that when the Example Compounds are used as the material to form the hole transport layer, the organic light-emitting devices have excellent characteristics (such as a low driving voltage, high luminescence efficiency, high luminance, and/or a long lifespan), compared to when the Comparative Examples 1 to 5 were used." The test is taken to show an effect however limited to the compounds according to the invention which have been tested. If, compared to compound A, the test results mean that the position of the attachment of the fluorene is crucial, then the effect cannot be extended to all of the compounds claimed, which would differ from compound A in the position of attachment of the fluorene of formula 2-1, In addition, the claims also cover compounds in which the position of the substituent of formula 2-1 is the same as in compound A in case X=S, which is thus doubtful as to whether such compounds possess a superior activity. Moreover, none of the claimed compounds in which both substituent 2-1 and 2-1 are attached to the same benzo fused ring have been tested. In addition, it is noted that none of the compounds which have been tested, nor any of the 348 compounds claimed in claim 15 carry further substituents apart from substituents of formula 2-1 and 2-2. In conclusion, in the absence of evidence that the problem of providing compounds useful in OLED devices which have an improved effect compared to the closest compounds disclosed in D1 is solved over the whole claimed area,  thus inventive step cannot be acknowledged  and  therefore claim 8 is obvious over Huang 013 in view of Huang 898.
With regard to claim 9-15 , these claim are obvious  over Huang 013 in view of Huang 698 for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and 
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers
have been placed of record in the file.
                                                     CONCLUSION

8.          Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The
examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897